Citation Nr: 0121240	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  94-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 29, 
1988, for the assignment of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established a 100 percent rating 
for post-traumatic stress disorder and assigned an effective 
date of August 29, 1988, for that increase.

This case was previously before the Board and was the subject 
of a November 1996 remand, which sought to obtain additional 
evidence.  This case was again before the Board and was the 
subject of a June 1997 decision.  The June 1997 decision was 
vacated by a September 1999 Order of the United States Court 
of Appeals for Veterans Claims.  This case was again before 
the Board and was the subject of an April 2000 remand that 
sought additional evidence.  The development attempted has 
been completed to the extent feasible and this case is again 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence has been obtained insofar as 
possible.

2.  By rating decision dated in August 1970, service 
connection for a psychiatric disability, classified for 
rating purposes as anxiety reaction, was granted and a 10 
percent evaluation was assigned, effective August 2, 1969, 
the day following the veteran's discharge from service.

3.  The 10 percent rating was confirmed and continued in a 
rating decision dated in December 1984.  At that time the 
psychiatric disability was classified for rating purposes as 
anxiety reaction with chronic post-traumatic stress disorder.  
The veteran filed a notice of disagreement with the 
determination and was issued a statement of the case in June 
1985.  He did not file a timely substantive appeal.

4.  The veteran reopened his claim for an increased 
evaluation for post-traumatic stress disorder on August 29, 
1988.

5.  By rating decision dated in August 1993, the RO 
effectuated the Board decision in March 1993 awarding a 100 
percent schedular evaluation for the veteran's post-traumatic 
stress disorder.  The RO assigned an effective date for the 
increase of August 29, 1988.

6.  It is not factually ascertainable with any certainty 
exactly when the veteran's post-traumatic stress disorder 
became productive of total social and industrial impairment 
prior to August 29, 1988.


CONCLUSION OF LAW

An effective date earlier than August 29, 1988, for the 
assignment of a 100 percent evaluation for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Holliday 
v. Gober, 14 Vet App 197 (2000), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Initially, the Board finds that the appellant has not alleged 
that there are any records of probative value that may be 
obtained which have not already been associated with the 
claims folder.  The appellant has been informed of the 
evidence necessary to substantiate the claim on appeal in the 
statement of the case and the supplemental statements of the 
case.  The Board accordingly finds that the notice 
requirements and duty to assist the veteran have been 
satisfied.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. §  
5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  
The provisions of 38 C.F.R. § 3.400(o)(1) state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date, otherwise, date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2000).

The provisions of § 3.400(o)(1)(2) have been interpreted as 
meaning that if an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  In making this determination the 
Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 
10 Vet App 511 (1997).

A review of the record shows that service connection for a 
psychiatric disability was granted by rating decision dated 
in August 1970 and a 10 percent evaluation was assigned, 
effective August 2, 1969.  The disability was classified for 
rating purposes as anxiety reaction.  By rating decision 
dated in December 1984, the 10 percent evaluation was 
confirmed and continued.  The disability was then classified 
for rating purposes as anxiety reaction with chronic post-
traumatic stress disorder.  The veteran submitted a notice of 
disagreement to the December 1984 rating decision and was 
issued a statement of the case in June 1985.  However, he did 
not file a timely substantive appeal.  Accordingly, the 
December 1984 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302(b) (2000).

Received on August 29, 1988, was the veteran's claim for an 
increased evaluation.  He stated that he was requesting "re-
evaluation for increase in my service connected disability 
rating.  I am substantially more disabled than I was at my 
last rating."  The Board granted entitlement to a 100 
percent schedule rating for post-traumatic stress disorder in 
a March 1993 decision.  An August 1993 rating decision 
effectuated the Board decision and the RO assigned an 
effective date of August 29, 1988, for the increase, which 
represented the date of receipt of the veteran's reopened 
claim.

In light of the issue on appeal and the fact that the prior 
denials for increased evaluations were finally denied, the 
analysis in this case turns on two questions:  (1) whether 
the RO received a reopened claim for an increased evaluation 
prior to August 29, 1988; and (2) whether it is factually 
ascertainable that an increase in disability occurred within 
one year prior to the reopened claim.

With respect to the first question, there is no evidence that 
the veteran filed a claim for an increased evaluation, 
informal or otherwise, prior to August 29, 1988.  See 
38 C.F.R. §§ 3.155, 3.157 (2000).  

Treatment records can serve as an informal claim for an 
increased evaluation.  38 C.F.R. § 3.157.  VA treatment 
records will be considered a claim as of the date they were 
created.  Records from a state or other institution will be 
considered a claim as of the date of their receipt.  38 
C.F.R. § 3.157(b)(3).

The Court remanded this case for the Board to consider the 
effect of what it described as an August 1987 VA 
psychological examination report.  The Board's most recent 
remand was for efforts to determine whether that report was 
prepared for VA.  In a January 2001 report of contact the 
veteran was noted to have certified that the August 1987 
record was prepared for a state vocational rehabilitation 
department and that "VA had nothing to do with it."  The 
April 1987 report was prepared at a private psychiatric 
clinic.  The August 1986 report shows that it was also 
forwarded to a state vocational rehabilitation counselor at 
"DSHS."  A June 2000 letter shows that "DSHS" stands for 
the state of Washington Department of Social and Health 
Services.

Although the August 1986, April 1987, and August 1986 reports 
are not VA records, they could be treated as an informal 
claim for increase; however, the date of claim would be the 
date of their receipt, September 8, 1988.  These records 
could not serve as the basis for a finding that the veteran 
submitted earlier claims.

Accordingly, it is clear that the veteran made his claim for 
an increased evaluation on August 29, 1988.  The RO assigned 
August 29, 1988, as the effective date for the award of a 100 
percent schedular evaluation for post-traumatic stress 
disorder under the provisions of 38 C.F.R. § 3.400(o)(1).  
Therefore, the earliest possible effective date for the 100 
percent evaluation is one year earlier than August 29, 1988, 
if it is factually ascertainable that entitlement to a 100 
percent evaluation during that one year period.  38 C.F.R. 
§ 3.400(o)(2) (2000).

In order to have received a 100 percent rating for post-
traumatic stress disorder from a specific time during the 
year prior to August 29, 1988, the attitudes of all contacts, 
except the most intimate must be shown to have been so 
adversely affected as to have resulted in virtual isolation 
in the community from that date.  Or, there would have to 
have been shown to be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran would 
have had to have been shown to be demonstrably unable to 
obtain or retain employment from that date.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1988).

The medical evidence received in September 1988 in 
conjunction with the reopened claim includes the August 1986 
statement from Hayyim A. Grossman, M.A., a veterans' 
counselor, who reported that he had been seeing the veteran 
since September 1984 when the veteran came in because of 
"extreme stress in his life rendering him unable to work."  
The individual stated that during their sessions, the 
symptoms of post-traumatic stress disorder were found to be 
disabling.  Treatment had focused on these issues and 
excellent progress had been made.  The veteran had attempted 
to work and had been fairly successful.  The Axis I diagnosis 
was post-traumatic stress disorder.  There was no Axis II 
diagnosis.  The Global Assessment of Functioning was 
described as fair.

Also received at that time was an April 1987 statement from 
individuals at the Whatcom Counseling and Psychiatric Clinic 
in Bellingham, Washington.  It was reported the veteran had 
first been seen at that facility in November 1986 and had a 
primary diagnosis of post-traumatic stress disorder.  It was 
related that the veteran wanted to work, had tremendous 
personal and society pride, was intensely honest and had 
great integrity with issues.  He had shown improvement in his 
betrayal, bitterness, and cynical reactions to stress.  He 
was working on positive attitude changes and appeared 
improved.  They stated that he had "clearly" found and 
adapted to a normal lifestyle with a long-term wife and 
family commitment.  He had "significant" disability with 
post-traumatic stress disorder, but was committed to 
retaining and developing skills in the vocational world.  The 
Axis I diagnosis was post-traumatic stress disorder.  The 
Global Assessment of Functioning was described as fair, with 
episodes of poor functioning and with a notation that it was 
anticipated vocational retraining and employment 
opportunities would improve that category for the veteran.

Also received in September 1988 was a comprehensive report of 
psychological evaluation in "August 1987" by Michael L. 
Powell, Ph.D., who indicated that he had reviewed the 
veteran's records.  The individual stated that the veteran's 
performance on most of the testing was indicative of an 
angry, cynical, bitter individual with a serious personality 
disorder.  The individual stated the veteran was likely to be 
extremely irritable, hostile, intense and to act out his 
anger directly and intensely.  In the individual's opinion, 
the veteran was significantly paranoid, although at present 
was not psychotically so.  He was concerned that with 
sufficient stress, the veteran could become quite dangerous 
with psychotic paranoid ideation.  He described the veteran 
as seriously and chronically depressed.  He stated the 
veteran's overall adjustment was very poor and his 
psychological resources for dealing were "not good."  The 
psychologist remarked that from a vocational standpoint the 
veteran appeared to have good skills and abilities, but his 
emotional problems "bode poorly" for future employment of 
any sustained nature.  He believed the veteran was too angry 
toward others to work cooperatively with employers.  The 
veteran was described as having an attitude that a job should 
be tailored to him and his needs rather than the other way 
around.  

The evaluator reported that the veteran was apparently taking 
marijuana on a daily basis and was not about to give this up.  
The psychologist recommended evaluation to see whether 
antidepressants or other medications might be indicated.  The 
Axis I diagnoses were moderate cannabis dependence and 
dysthymia.  The Axis II diagnosis was a paranoid personality 
with narcissistic, passive-aggressive, and explosive 
features.  Current Global Assessment of Functioning was given 
as 30 and the same number was given to the assessment of the 
highest level of functioning during the past year.

Received in 1989 was a July 1989 statement from the mental 
health counselor whose 1986 statement is described above.  
The individual stated that recent treatment with him included 
near constant recall of events in Vietnam, sleep 
disturbances, self-medication because of the intensity of 
ruminations, problems holding a job, guilt about not having 
been able to save everyone as a combat medic, explosions when 
seeing Vietnamese people, reliving experiences in Vietnam, 
social isolation, anger at VA and the Government for what 
they had done to him, and withdrawal and isolation.  The 
counselor stated that these issues supported the disabling 
level of post-traumatic stress disorder at "the totally 
disabling" level and a level of extreme impairment with a 
Global Assessment of Functioning scale score of 30 reported 
by Dr. Powell in the August 1987 letter was "valid and 
supported."

Also received in 1989 were copies of the billing statement of 
the veteran with Neil Falkenburg, M.D., showing treatment of 
the veteran in 1981 and 1982.  Of record is a copy of a June 
1981 statement from the physician, in which he reported that 
the veteran was seen by him in April 1981 for mental problems 
and a failure to maintain steady employment.  The physician 
believed that the veteran was suffering from an agitated 
depression, which was in part due to financial and marital 
pressures, and that he could benefit from supportive 
directive psychotherapy every two to three weeks.  In July 
1989 the physician stated that he had not seen the veteran 
since 1982 but recalled that throughout the course of therapy 
over a twelve month period, the veteran had exhibited 
symptoms of emotional lability, decreased tolerance of 
stress, easy irritability, a preponderance of negative 
thoughts, and "only a marginal" adjustment to his life 
circumstances.  The physician stated that psychotropic 
medications were only of limited benefit.

In a July 1989 communication, Arthur P. Budke, M.Ed., P.H.C., 
M.H.P., a therapist at the Whatcom Counseling and Psychiatric 
Clinic, stated that he had seen the veteran episodically for 
the past two years and four months and it was his opinion 
that the veteran was "totally unemployable" for any 
employment periods longer than a few days.  He stated that 
the veteran's post-traumatic stress disorder symptoms had 
appeared to increase during the veteran's attempts to access 
"systems of compensability."  He believed that suicidal 
ideation was a frequently recurring theme, although the 
veteran's moral and character structure did not allow the act 
as an option.  The individual stated the veteran had the good 
fortune to have sustained a marriage for many years, although 
the wife herself had decompensated significantly because of 
the extreme behaviors manifested by the veteran over the 
years.  The therapist stated that all symptoms of post-
traumatic stress disorder were currently being manifested on 
a daily or weekly basis.  He believed the veteran was 100 
percent disabled and he opined it would be "a travesty of 
justice and good judgment" not to consider the veteran 
"total and permanently disabled."

From a review of the entire record, it is the Board's opinion 
that the various statements from the health care providers 
which were submitted in connection with the claim for an 
increased evaluation received in August 1988 clearly indicate 
the veteran had significant functional impairment 
attributable to his post-traumatic stress disorder for some 
time prior to his filing the claim for increase in August 
1988.  However, the records show that such increase was 
factually ascertainable more than one year prior to the date 
of his claim.  

Furthermore, the September 1988 and July 1989 statements are 
dated after the date of receipt of the veteran's reopened 
claim and the August 1986 and April 1987 reports are more 
than 1 year prior to the date of receipt of the veteran's 
reopened claim.  

The August 1987 report of Michael L. Powell, Ph.D., was not 
received until September 1988, after the receipt of the 
veteran's reopened claim.  The report shows that the veteran 
was evaluated during multiple sessions in "August 1987," 
which would appear to be more than one year prior to the 
receipt of the veteran's reopened claim on August 29, 1988.  
The Board notes that a part of its remand was for efforts to 
determine the exact dates on which the veteran was evaluated.  
The veteran refused to cooperate with these efforts, and 
thereby prevented the RO from obtaining additional 
information.  It would seem unlikely that the veteran was 
evaluated on multiple occasions on August 30 and August 31 
within the one year period prior to August 29, 1988.

In light of the above, the Board finds that the preponderance 
of the evidence is against an effective date earlier than 
August 29, 1988, for the grant of an increased rating of 100 
percent for post-traumatic stress disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of his claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the clear preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than August 29, 
1988, for a 100 percent rating for post-traumatic stress 
disorder is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

